                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

GERALD BOSWELL                                                                 PLAINTIFFS

v.                                      4:18-CV-00201-BRW

SOCIAL SECURITY ADMINISTRATION                                               DEFENDANTS

                                             ORDER

       Pending is Defendant’s Motion to Dismiss (Doc. No. 12). Plaintiff has not responded

and the time for doing so has passed.

       Because the motion is well taken, it is GRANTED. Accordingly, this case is

DISMISSED for failure to exhaust administrative remedies.

       IT IS SO ORDERED this 1st day of August, 2019.

                                                   Billy Roy Wilson ________________
                                                   UNITED STATES DISTRICT JUDGE
